DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim(s) 1-13 in the reply filed on 06/29/2022 is acknowledged.
The traversal is on the ground that Claim 14 has been amended as a step of independent claim 1 and therefore within the scope of Species A (Remarks, page 1).
This is not found persuasive because the restriction requirement was made based upon the original presentation of the claims.
The restriction requirement mailed 04/29/2022 is still deemed proper and is therefore made FINAL. Claim(s) 14-20 are withdrawn from further consideration 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilds (US 2020/0298493).
Regarding claim 1, Wilds teaches a method comprising providing a feed material encoded with randomized information and additively manufacturing the physical object with the feed material such that one or more portions of the physical object have respective randomized signatures based upon at least some of the randomized information of the feed material ([0045]; [0103]; [0212]).
Regarding claim 2, as applied to claim 1, Wilds teaches a method wherein the randomized information includes randomized magnetic characteristics encoded at different portions of the feed material and the respective randomized signatures at the one or more portions of the physical object include respective randomized magnetic signatures based upon at least some of the randomized magnetic characteristics of the feed material ([0006]; [0045]; [0103]; [0212]).
Regarding claims 3-4 and 6-7, as applied to claim 1, wherein the feed material is a filament, wherein the filament includes a magnetized material, wherein the filament includes base material that contains the magnetized material therein, wherein the base material includes a thermoplastic, and wherein the magnetized material includes metal particles dispersed within the thermoplastic ([0050]-[0051]); [0073]-[0076]; [0141]-[0142]). 
Regarding claim 5, as applied to claim 1, Wilds teaches a method wherein the magnetized material is included along a length of the filament, and wherein the magnetized material at respective different portions along the length of the filament have randomized magnetic field directions and/or intensities ([0051], [0103], [0108], and [0212].
Regarding claim 8, as applied to claim 1, Wilds teaches a method wherein the additive manufacturing includes depositing the feed material while maintaining at least some of the randomized information [0103], [0110], and [0212]).
Regarding claims 9-11, as applied to claim 1, Wilds teaches a method wherein the additive manufacturing includes heating the feed material to a heated temperature before the depositing; wherein the heated temperature is above a glass transition temperature of a base material of the feed material and is below a Curie temperature of magnetized material in the base material that is encoded with randomized magnetic characteristics; and wherein during at least some of the additive manufacturing, the heating is increased such that the heated temperature is above the Curie temperature of the magnetized material to thereby cause the magnetized material to lose the randomized magnetic characteristics, such that one or more portions of the physical object are intentionally devoid of a magnetic signature ([0012], [0075], [0091], [0096]).
Regarding claim 12, as applied to claim 10, Wilds teaches a method wherein the additive manufacturing includes fused filament fabrication, including the steps: conveying the feed material with an actuator to an extruder, heating the feed material in the extruder, extruding the feed material through a nozzle of the extruder, and depositing the feed material on a substrate (fig 2; [0103]).
Regarding claim 13, as applied to claim 1, the limitation “a net zero magnetic field” is a recitation of intended result of the process step of “additive manufacturing the physical object.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743